IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2283 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 51 DB 2016
                                :
           v.                   :              Attorney Registration No. 61773
                                :
EMANUELE J. DESTEFANO,          :              (Monroe County)
                                :
                Respondent      :
                                :


                                         ORDER


PER CURIAM


       AND NOW, this 29th day of July, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Respondent Emanuele J.

DeStefano is suspended on consent from the Bar of this Commonwealth for a period of

three months. The suspension is stayed in its entirety, and he is placed on probation for

a period of one year, subject to the following conditions:

       1.     Respondent shall not engage in conduct that violates any federal, state, or

       local statute or ordinance that provides for a possible sentence of imprisonment;

       2.     Respondent shall report any charges due to such violations to the Office

       of Disciplinary Counsel within 20 days of charging;

       3.     Respondent shall not engage in conduct that violates the Pennsylvania

       Rules of Professional Conduct or the Pennsylvania Rules of Disciplinary

       Enforcement; and
4.    Respondent shall not engage in conduct that violates the corresponding

New York Rules of Professional Conduct or Rules of Professional Conduct in any

other jurisdiction wherein he maintains or obtains a law license.



      Justice Mundy did not participate in the consideration or decision of this

matter.